Exhibit 10.1


SEVENTH AMENDMENT
TO DEBTOR-IN-POSSESSION
CREDIT AGREEMENT

        This SEVENTH AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Amendment”) is dated as of May 31, 2005 and entered into by and among INTERMET
CORPORATION, a Georgia corporation (“Company”), THE SUBSIDIARIES OF COMPANY
LISTED ON THE SIGNATURE PAGES HEREOF AS BORROWERS (collectively, Company and
such Subsidiaries of Company are “Borrowers” and each a “Borrower”), THE BANK OF
NOVA SCOTIA, as Administrative Agent for the Lenders (“Administrative Agent”)
and as a Lead Lender, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent
and Co-Agent for the Lenders (“Collateral Agent”) and as a Lead Lender, and the
undersigned Lenders, and is made with reference to that certain
Debtor-In-Possession Revolving Credit Agreement dated as of October 22, 2004 (as
amended, supplemented or otherwise modified to the date hereof, the “Credit
Agreement”), by and among Borrowers, the Lenders, Administrative Agent and
Collateral Agent. Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Credit Agreement.


RECITALS

        WHEREAS, Borrowers, Lead Lenders and the undersigned Lenders desire
to amend the Credit Agreement on the terms and conditions set forth below;

        NOW, THEREFORE, in consideration of the premises and agreements,
provisions and covenants herein contained, the parties hereto agree as follows:


SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT

        1.1 Amendment to Subsection 1.1.

        Subsection 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “Covenant Addendum” and “DiSA Machine” contained therein in their
entirety and inserting the following definitions in appropriate alphabetical
order:

          “Covenant Addendum” means (i) with respect to any period ending prior
to May 31, 2005, the addendum to this Agreement, substantially in the form of
Exhibit XIV annexed hereto, delivered to Agents and Lenders by Company pursuant
to subsection 6.1(xvii) and approved by Lead Lenders, and (ii) with respect to
any period ending on or after May 31, 2005, Annex A to the Seventh Amendment.


          “DiSA Machine” means any one or more of the following: (i) the mold
production equipment purchased by Company from DiSA Industries, Inc. on or about
the Fifth Amendment Effective Date for the Hibbing plant for an aggregate
purchase price not to exceed $2,100,000; and (ii) the mold production equipment
purchased by Company from DiSA Industries, Inc. on or about the Seventh
Amendment Effective Date for its Radford, Virginia plant for an aggregate
purchase price not to exceed $3,000,000, to the extent such purchase is approved
by the Bankruptcy Court pursuant to an order reasonably satisfactory to Agents.


--------------------------------------------------------------------------------

          “Exit Lender Work Fee Payments” means payments in an aggregate amount
not to exceed $150,000 made on or after the Seventh Amendment Effective Date to
certain financial institutions to fund work fees relating to exit financing from
the Chapter 11 Cases proposed to be provided to Debtors by such financial
institutions, to the extent such payments are approved by the Bankruptcy Court.


          “Seventh Amendment Effective Date” means that certain Seventh
Amendment to Debtor-In-Possession Credit Agreement dated as of May 31, 2005 by
and among Borrowers, Agents, Lead Lenders and the Lenders party thereto.


          “Seventh Amendment Effective Date” has the meaning assigned to that
term in the Seventh Amendment.


        1.2 Amendment to Subsection 2.10.

        Subsection 2.10 of the Credit Agreement is hereby amended by deleting
the last sentence thereof in its entirety and substituting therefor the
following new sentence:

  “Notwithstanding anything to the contrary in this subsection 2.10, Borrowers,
with the approval of the Bankruptcy Court, may make the Exit Lender Work Fee
Payments and enter into the Lazard Agreements and the CMD Agreements.”.


        1.3 Amendment to Subsection 3.1.

        Subsection 3.1A(ii) of the Credit Agreement is hereby amended by
deleting the reference to “$10,000,000” contained therein and substituting
therefor “$15,000,000".

        1.4 Amendment to Subsection 5.15.

        Subsection 5.15A of the Credit Agreement is hereby amended by deleting
the last sentence thereof in its entirety and substituting therefor the
following new sentence:

          “Notwithstanding anything in this subsection 5.15A to the contrary,
Liens on any DiSA Machine permitted under subsection 7.2A(iv)(b) shall have
priority over any Lien on such DiSA Machine in favor of Collateral Agent for the
benefit of the Lenders.”


2

--------------------------------------------------------------------------------

        1.5 Amendment to Subsection 7.2A.

        Subsection 7.2A of the Credit Agreement is hereby amended by deleting
clause (iv) therefrom in its entirety and substituting therefor the following:

    “(iv)        Liens securing (a) Indebtedness permitted by
subsection 7.1(iii) or (b) the unpaid purchase price of any DiSA Machine, so
long as (x) in the case of clause (a), the Liens securing such Indebtedness
shall attach only to the assets purchased with the proceeds of such
Indebtedness, (y) in the case of clause (b), the Liens securing such unpaid
purchase price shall attach only to the applicable DiSA Machine, and (z) on any
date of determination the aggregate amount of outstanding Indebtedness incurred
pursuant to subsection 7.1(iii) together with the aggregate unpaid purchase
price for all DiSA Machines shall not exceed $7,5000,000.”


        1.6 Amendment to Subsection 7.5.

        Subsection 7.5(ii) of the Credit Agreement is hereby amended by
(i) deleting the “and” immediately after the reference to “subsection 2.10”
contained therein and substituting therefore “,”, and (ii) adding immediately
prior to the “;” at the end thereof the following:

      “and Exit Lender Work Fee Payments”.

        1.7 Amendments to Subsection 8.6.

        A.     Subsection 8.6(a)(vii) of the Credit Agreement is hereby amended
by adding immediately prior to the reference to “the Lazard Agreements”
contained therein the phrase “the Exit Lender Work Fee Payments,”.

        B.     Subsection 8.6(b) of the Credit Agreement is hereby amended by
adding immediately prior to the phrase “authority to enter into the Lazard
Agreements” contained therein the phrase “authority to make the Exit Lender Work
Fee Payments and/or”.


SECTION 2. BORROWER’S REPRESENTATIONS AND WARRANTIES

        In order to induce the Lead Lenders and the Lenders to enter into this
Amendment and to amend the Credit Agreement in the manner provided herein,
Borrowers represent and warrant to each Lead Lender and Lender that the
following statements are true, correct and complete:

        2.1  Corporate Power and Authority. Each Borrower has all requisite
corporate power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”).

        2.2  Authorization of Agreements. The execution and delivery of this
Amendment has been duly authorized by all necessary action on the part of each
Borrower and the performance of the Amended Agreement has been duly authorized
by all necessary action on the part of each Borrower.

3

--------------------------------------------------------------------------------

        2.3  No Conflict. The execution and delivery by each Borrower of this
Amendment and the performance by each Borrower of the Amended Agreement do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to any Borrower or any of its Subsidiaries, or the
Organizational Documents of any Borrower or any of its Subsidiaries or any
order, judgment or decree of the Bankruptcy Court of any other Government
Authority binding on any Borrower or any of its Subsidiaries, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of any Borrower or any of its
Subsidiaries or any applicable order of the Bankruptcy Court, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Borrower or any of its Subsidiaries (other than Liens created
under any of the Loan Documents in favor of Collateral Agent on behalf of the
Lenders), or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of any Borrower or any of
its Subsidiaries.

        2.4  Governmental Consents. The execution and delivery by each Borrower
of this Amendment and the performance by each Borrower of the Amended Agreement
do not and will not require any Governmental Authorization.

        2.5  Binding Obligation. This Amendment has been duly executed and
delivered by each Borrower, and each of this Amendment and the Amended Agreement
is the legally valid and binding obligations of each Borrower enforceable
against each Borrower in accordance with its respective terms.

        2.6  Incorporation of Representations and Warranties From Credit
Agreement. The representations and warranties contained in Section 5 of the
Credit Agreement are and will be true, correct and complete in all material
respects on and as of the Seventh Amendment Effective Date (as hereinafter
defined) to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

        2.7  Absence of Default. As of the date hereof after giving effect
hereto, there exists no Event of Default or Potential Event of Default under the
Credit Agreement.

        2.8  Final Borrowing Order. The Final Borrowing Order is in full force
and effect and has not been stayed by the Bankruptcy Court or any other court of
competent jurisdiction and has not been reversed, vacated or otherwise modified
after the entry thereof.


SECTION 3. CONDITIONS TO EFFECTIVENESS

        This Amendment shall become effective on the first date (such date being
referred to herein as the “Seventh Amendment Effective Date”) on
which Borrowers, Requisite Lenders and each Lead Lender shall have each executed
a counterpart hereof, and Company and Agents shall have received written or
telephonic notification of such execution and authorization of delivery of such
counterparts; provided, however, that notwithstanding anything contained in this
Amendment or any of the Loan Documents to the contrary, (a) it shall be a
condition subsequent to the effectiveness of this Amendment that (i) on or prior
to June 2, 2005, Borrowers shall have paid in full all outstanding statements
for fees and expenses of each of Collateral Agent and Administrative Agent and
their respective experts and counsel (including, but not limited to, O’Melveny &
Myers LLP, Wachtell, Lipton, Rosen & Katz, Pepper Hamilton LLP and Capstone
Corporate Recovery LLC) to the extent submitted to Company prior to 12:00 Noon
(New York City time) on June 1, 2005, (ii) on or prior to June 14, 2005,
Borrowers shall have paid, in immediately available funds, a nonrefundable
amendment fee in the aggregate amount of $75,000 to Administrative Agent, for
distribution to each Lender that has executed and delivered to Agents a
counterpart of this Amendment prior to 12:00 Noon (New York City time) on
June 3, 2005 according to the relative Revolving Commitments of all such
Lenders, and (iii) on or prior to June 14, 2005, the Bankruptcy Court shall have
approved this Amendment and the payment of the fees described in clause (ii) of
this proviso pursuant to an order in form and substance satisfactory to Agents;
and (b) all amendments contained in or effected by this Amendment shall be
immediately null and void, ab initio, and of no force and effect whatsoever, if
any of the conditions subsequent set forth in clauses (i) through (iii) of this
proviso is not satisfied by the relevant date set forth in such clause.

4

--------------------------------------------------------------------------------


SECTION 4. ACKNOWLEDGEMENT AND CONSENT

        Each Borrower hereby acknowledges that such Borrower has read this
Amendment and consents to the terms hereof and further hereby confirms and
agrees that, notwithstanding the effectiveness of this Amendment, the
obligations of such Borrower under each of the Loan Documents to which such
Borrower is a party shall not be impaired and each of the Loan Documents to
which such Borrower is a party are, and shall continue to be, in full force and
effect and are hereby confirmed and ratified in all respects.


SECTION 5. MISCELLANEOUS

  5.1 Reference to and Effect on the Credit Agreement and the Other Loan
Documents.


        A.          On and after the Seventh Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Amended Agreement.

        B.          Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

        C.          The execution, delivery and performance of this Amendment
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or any Lender under, the Credit Agreement or
any of the other Loan Documents.

        5.2  Fees and Expenses. Each Borrower acknowledges that all costs, fees
and expenses as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and Collateral Agent and their respective counsel
(including, without limitation, O’Melveny & Myers LLP, Wachtell, Lipton, Rosen &
Katz, Pepper Hamilton LLP and Capstone Corporate Recovery LLC) with respect to
this Amendment and the documents and transactions contemplated hereby shall be
for the account of Borrowers.

5

--------------------------------------------------------------------------------

        5.3  Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

        5.4  Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

        5.5  Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

         BORROWERS:

INTERMET CORPORATION     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   ALEXANDER CITY CASTING COMPANY, INC.     By: /s/
Alan J. Miller                                                   Name: Alan J.
Miller       Title: Vice President   CAST-MATIC CORPORATION     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   COLUMBUS FOUNDRY, L.P.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   DIVERSIFIED DIEMAKERS, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President  

S-1

--------------------------------------------------------------------------------

GANTON TECHNOLOGIES INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   INTERMET HOLDING COMPANY     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   INTERMET ILLINOIS, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   INTERMET INTERNATIONAL, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   INTERMET U.S. HOLDING, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   IRONTON IRON, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President  

S-2

--------------------------------------------------------------------------------

LYNCHBURG FOUNDRY COMPANY      By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   NORTHERN CASTINGS CORPORATION     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   SUDBURY, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   SUDM, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   TOOL PRODUCTS, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President  

S-3

--------------------------------------------------------------------------------

WAGNER CASTINGS COMPANY     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President   WAGNER HAVANA, INC.     By: /s/ Alan J.
Miller                                                   Name: Alan J. Miller
      Title: Vice President

S-4

--------------------------------------------------------------------------------

         AGENTS AND LENDERS:

THE BANK OF NOVA SCOTIA, as Administrative Agent and as a Lead Lender and a
Lender     By: /s/ Ronald Dooley                                            
      Name: Ronald Dooley       Title: Director   DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Agent and as a Lead Lender and a Lender     By: /s/
Frank Fazio                                                       Name: Frank
Fazio       Title: Director

S-5